mws                                       (tn-ts
ORIGINAL                           APPEAL    NO-    02-15-00193-CR
                                                    02-15-00194-CR



                                                                                     COURT OF CRIMINAL APPEALS

                                                                                          OCT 23 2015
                             IN THE   COURT    OF CRIMINAL          APPEALS
                                              OF    TEXAS
                                                                                     Abel Acosta, Clerk




                                                                  FILED IN
STANLEY   DALE      SELF,
                                                     COURT OF CRIMINAL APPEALS             APPELLANT


                                                              OCT 23 2015
VS.

                                                           Abel Acosta, Cierk

THE   STATE   OF    TEXAS,                                                                   APPELLEE




                   APPELLANT'S       PETITION       FOR   DISCRETIONARY       REVIEW




                      ON    APPEAL    FROM    THE    367TH    DISTRICT       COURT


                                    OF DENTON       COUNTY,       TEXAS


                           CAUSE    NO'S.    F-90-478-E       &    F-90-572-E




 SUBMITTED    BY:                                                         STANLEY      DALE    SELF
                                                                          POLUNSKY      UNIT
                                                                          3872   Fm 350 South
                                                                          Livingston, Texas 77351
                                 INTERESTED     PARTIES




Stanley Dale Self,                                    Appearing Pro Se
Polunsky Unit
3872   Fm   350   South
Livingston, Texas 77351


Honorable Margaret Barnes                             District Judge
367th District        Court
Denton County Courthouse
1450 E. McKinny
Denton,     Texas       76201


Catherine     Luft,                                   Assistant District Attorney
Assistant District Attorney
1450 East McKinney
Denton,     Texas       76209


State Prosecuting Attorney                            State   Prosecutor
Post   Office     Box    13046
Austin,     Texas       78711-3046




                                         -1--
                           TABLE   OF CONTENTS




Interested Parties                                                 i
Index of Authorities                                               ii

Constitutional and Statutory Provisions-                           ii

Statement Regarding Oral Argument                                  1

Statement of   the Case                              .......       X

Statement of the Procedural History                                2

Question(s) Presented for Review                                   2

Argument                               •                       ,   2,3

Prayer                                                             3



                          INDEX   OF   AUTHORITIES


Martinez v Ryan,
566 U.S.        , 132 S. Ct. 1309 (2013) ,,,,,,,,,/,//////////           2

Mo   ore v Beard, 42 F. Supp. 3d 624 (Middle Dist. Penn. 2014)           3
Self v State, 860 S.W.2d 261 (Tex. App. 2nd Dist. 1991 P.ref'd) 2

Trevino v Thaleg, 133 S. Ct. 1911 (2013),,,,,,,,,,,,////////// 3

                       CONSTITUTIONAL         PROVISIONS


Sixth Amendment,
United states Constitution,,,,,,,,,,,,,,,//////'//'/'''''''''' z'^




                                       -ii-
                      IN   THE    COURT    OF    CRIMINAL     APPEALS

                                          OF    TEXAS




STANLEY DALE       SELF,                         §
                     APPELLANT
                                                 §      APPEAL NO.   02-15—00193-CR
VS.                                              §
                                                                     02-15-..00194-CR

                                                 §
THE   STATE   OF   TEXAS                         §
                     APPELLEE                    §



              APPELLANT'S        PETITION      FOR DISCRETIONARY REVIEW




         COMES NOW, Stanley Dale Self, the Appellant herein, and
pursuant to Rule 68.3, of the Texas Rules of Appellate Procedure,
 timely and properly         flies this Petition for Discretionary Review
 seeking review of the Opinion in the Court below. In support there

 of, Appellant would show:

                      STATEMENT. REFARDING ORAL ARGUMENT

         Appellant believes that the single issue presented is
 already settled law and that Oral Argument will not necessarily
 aid the Court. The Opinion from the Second Court of Appeals is

 appe nded hereto as APPENDIX A.

                                 STATEMENT OF         THE   CASE


        Upon a plea of not guilty, a jury in the 367th Judicial
Court of Denton County, Yexas, found Appellant guilty to the off
ense of Aggravated Sexual Assault of a Child. Punishment by the
jury was assessed at 99 years imprisonment.

                    STATEM'ENT OF     THE       PROCEDURAL    HISTORY




                                                -1-
         In a published opinion styled;               Self v State,      860 S.W.2d 261

(Tex. App.    2nd Dist. 1993 - pet. ref'd.), the Second Court of App

eals affirmed the judgement of the trial court.                      (02-91-00317-CR).

No Petition for Writ of Certiorari was prosecuted.


                        QUESTION     PRESENTED        FOR   REVIEW


            WHETHER   THE   SECOND   COURT     OF    APPEALS   TOTALLY    MIS

            CONSTRUED   THE   SUBJECT    OF    THE    APPELLATE      ISSUES    IN

            HIS REQUEST FOR THE APPOINTMENT                 OF COUNSEL        FOR

            POSTCONVICTION     HABEAS    CORPUS       LITIGATION.




         The second court of appeals has erroneously decided an im

portant jurisdictional issue concerning the appointment of counsel

in postconviction challenges to the Sixth Amendment right to the

effective    assistance of     counsel    when       counsel   concedes       his   client's


guilt.


                                     ARGUMENT



         The appellate court's jurisdictional claim that they have

no jurisdiction over postconviction habeas corpus matters is flaw

ed because the request for the appointment of counsel was directed

at the trial court under Martinez v Ryan, 566 U.S.                             , 13 2 S. Ct.
1309,    162 L. Ed. 2d 272 (2012), which provides for counsel when a

defendant is challenging the effectiveness of his trial counsel.?

         In Appellant's case, his trial counsel conceded his guilt
without first obtaining his permission. And th e wisdom of such a
strategic concession is called into question under the Sixth Amend
ment because there was a complete absence of any lesser-included



                                         -2-
offenses to warrant such a concession in light of Appellant's plea

of not g uilty.

         Additionally, in Trevino v Thaler, 569 U.S.           , 133 S. Ct.
1911,    185 L. Ed. 2d 1044 (2013), the Supreme Court, announced that

the rule in Martinez applied to Texas cases.

          Nor does the doctrine of latches play a part in Appellant's

case. Just last year in Moore v Beard, 42 F. Supp. 3d 624 (Middle

Dist. Penn. 2014), that court decided an ineffective assistance of

counsel case that was 30 years old. Accordingly/ Appellant's is

ripe for review and should be remand back to the Second Court of
Appeals for a determination on his request for counsel.

                                   PRAYER



          WHEREFORE,   PREMISES CONSIDERED,    Appellant now prays that

this Honorable Court will remand this case for further proceed

ings .


                                      Respectfully Submitted




                                      Stanle^Dale S%lf, #618511
                                      Polunsky Unit
                                      3872    Fm   350 South
                                      Livingston, Texas        77351




Executed: October /p , 2015




                                     -3-
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                FORT WORTH


                            'NO. .02-15-00193-CR
                             NO. 02-15-00194-CR



STANLEY DALE SELF                                                  APPELLANT


                                       V.


THE STATE OF TEXAS                                                       STATE




        FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
              TRIAL COURT NOS. F-90-478-E, F-90-572-E




                        MEMORANDUM OPINION1




      In both cause numbers, appellant Stanley Dale Self attempts to appeal

from the trial court's orders denying his motion for appointment of counsel to

prepare and prosecute a postconviction application for writ of habeas corpus.

      On July 15, 2015, we sent appellant a letter expressing our concern that

we lacked jurisdiction over the appeals because, under code of criminal

      1See Tex. R. App. P. 47.4.


                                                    APPENDIX   A
    •»»«.«*««ss*a»> «hw ^^-"




procedure article 11.07, we have no jurisdiction over matters relating to

postconviction applications, including requests for appointment of counsel. See

Tex. Code Crim. Proc. Ann. art. 11.07 (West 2015); Cooper v. State, No. 02-15-

00145-CR, 2015 WL 3799069, at *1 & nn.2, 4 (Tex. App.—Fort Worth June 18,

2015, no pet. h.) (mem. op., not designated for publication) (disposing of

attempted appeal of trial court's order denying motion for appointment of

postconviction habeas counsel).

      We informed appellant that unless he or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals, we would

dismiss-the appeals for want of jurisdiction. Appellant filed a response, but it

does not show grounds for continuing the appeals. Therefore, we dismiss the

appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                    50NNIE SUDDERTH
                                                    JUSTICE


PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 23, 2015
                           CAUSE   NO'S.       F-90-478-E
                                               F-90-572-E




STANLEY   DALE   SELF                      §      IN THE 367TH DISTRIC        ^   ^
                                           §
                                           §                                      % V
VS.                                        §     OF

                                           §
THE STATE OF TEXAS                         §      DENTON COUNTY, TEXAS



                                   ORDER




          Came to be hear'd Petitioner/ Stanley Dale Self's Motion
for the Appointment of Counsel for habeas corpus purposes, after

reviewing the Motion, the law, and the citations of authority,

the Court is of the opinion that the same should be

                 (    ) GRANTED        ( •)        DENIED

          Done this     '&*) day of        Ap*a